Action brought to abate a nuisance and to recover money damages resulting therefrom. Order denying appellant Railroad Federal Savings & Loan Association’s motion for an order dismissing the alleged second cause of action in the complaint as against it, upon the ground that same fails to state facts sufficient to constitute a cause of action against the appellant, and denying its alternative motion for an order directing the severance of the alleged causes of action and the separate trial and prosecution thereof, including the service upon each of the defendants of a separate complaint herein, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.